Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Di

In the Case of:

Michael Blake Runyon, D.P.M., Date: November 25, 1997

Petitioner,

“Veo Docket No. C-96-093
Decision No. CR508

The Inspector General.

DECISION

I decide that I am without authority to hear and decide
Petitioner's September 8, 1997 motion to reopen his case.

I. Background

On September 8, 1995, I issued a decision in the case of
Michael Blake Runyon, D.P.M., DAB CR392 (1995).
Subsequently, Petitioner Michael Runyon appealed that
decision to the Departmental Appeals Board (DAB). On
January 19, 1996, an appellate panel of the DAB remanded

that case to me for further proceedings. Michael Blake
Runyon, D.P.M., DAB No. 1555 (1996). I issued a decision

on remand in that case on June 13, 1996 sustaining
Petitioner's five-year exclusion. Michael Blake Runyon,
D.P.M., DAB CR422 (1996).

On September 8, 1997, Petitioner wrote to the Civil
Remedies Division of the DAB.' P. Ex. 1. Petitioner
stated that his letter "serves as a MOTION TO REOPEN" his
case because he had "several points to offer that will
make a difference." Id. Petitioner's September 8, 1997

! Although Petitioner did not designate his

September 8, 1997 letter as an exhibit, I have identified
it as P. Ex. 1, because it appears to contain statements
by Petitioner that Petitioner considers to be
evidentiary. For purposes of making a record, I am
receiving into evidence P. Ex. 1.
2

letter is a request that I reopen and revise my June 13,
1996 decision in his case.”

II. Applicable law

42 C.F.R. § 1005.4 enumerates the authority of the
administrative law judge (ALJ) but contains no language
relating specifically to an ALJ's authority to reopen and
revise decisions already issued.

42 C.F.R. § 1005.20(d) provides that, unless the initial
decision is appealed to the DAB, it will be final and
binding on the parties 30 days after the ALJ serves the
parties with a copy of the decision. If the service is
by mail, the date of service will be deemed to be 5 days
from the date of mailing.

III. Issue, findings of fact and conclusions of law

The issue is whether I have authority to hear and decide
Petitioner's September 8, 1997 request to reopen and
revise my June 13, 1996 decision. In concluding that I
do not have such authority, I make the following findings
of fact and conclusions of law (Findings). These
Findings address only the question of my authority to
hear and decide Petitioner's September 8, 1997 request to
reopen and revise my June 13, 1996 decision in
Petitioner's case. I make no findings concerning the
merits of Petitioner's September 8, 1997 request to
reopen and revise my decision of June 13, 1996, inasmuch

2? prior to the body of Petitioner's September 8,
1997 letter, Petitioner referenced his letter as follows:
RE: Docket No. C-96-093
Decision NO. CR422
Dated: January 19, 1996

Pp. Ex. 1.

The decision issued by an appellate panel of the DAB,
Michael Blake Runyon, D.P.M., DAB No. 1555 (1996), is
dated January 19, 1996. However, my decision on remand,
Michael Blake Runyon, D.P.M., DAB CR422 (1996), is dated
June 13, 1996. Since my decision on remand is identified
as docket number C-96-093, has decision number CR422, and
is the last decision in Petitioner's case, I am assuming
that Petitioner merely put the wrong date in his letter
and that Petitioner is trying to reopen the June 13, 1996
decision on remand.
3

as I have no authority to do so. I discuss my Findings
below, at Part IV of this decision.

Findings

1. A decision on remand was issued in Petitioner's case
on June 13, 1996.

2. Petitioner made his September 8, 1997 request that I
reopen and revise my June 13, 1996 decision more than 30
days after the date of the decision.

3. I do not have authority to hear and decide
Petitioner's September 8, 1997 request to reopen and
revise my June 13, 1996 decision in Petitioner's case
under the regulations contained in 42 C.F.R. Part 1005.

Iv. Discussion

The regulations that govern Petitioner's request to
reopen and revise my June 13, 1996 decision are contained
in 42 C.F.R. Part 1005. My authority to hear and decide
Petitioner's September 8, 1997 request depends on the
timing of Petitioner's request. For purposes of this
decision, the relevant facts are that my decision on
remand sustaining Petitioner's five-year exclusion was
issued on June 13, 1996 and that Petitioner requested
that I reopen and revise my June 13, 1996 decision by
letter dated September 8, 1997. Thus, more than 30 days
elapsed between the date of the June 13, 1996 decision
and the date of Petitioner's September 8, 1997 letter
requesting that I reopen and revise my June 13, 1996
decision.

There is no language in the regulations that specifically
addresses the authority of an ALJ to reopen or revise an
ALJ decision that was already issued. Additionally,
under 42 C.F.R. § 1005.20(d), an initial decision by an
ALJ becomes final and binding on the parties 30 days
after the ALJ serves a copy of the decision on the
parties unless the initial decision is appealed to the
DAB.

This issue has been addressed previously in Keith 0.
Irby, DAB CR427 (1996) by ALJ Steven Kessel. As stated
in Irby:

A logical reading of 42 C.F.R. §1005.20(d) is that
it permits an administrative law judge to consider
reopening and revising a decision during the 30-day
time period prior to the decision becoming final and
binding or during the dates between the date of
4

service of a decision on the parties and the date of
appeal of that decision. However, it is also
logical to read the regulations as precluding the
administrative law judge from reopening or revising
a decision after that decision becomes final and
binding or after DAB appellate review is sought.

Id. at 5.

The September 8, 1997 letter by Petitioner requesting
that I reopen and revise my decision of June 13, 1996,
was not made within 30 days of my serving a copy of that
decision on him. Therefore, under 42 C.F.R. Part 1005, I
am without authority to hear and decide Petitioner's
September 8, 1997 request to reopen and revise my June
13, 1996 decision.

Iv. Conclusion
I conclude that I have no authority to hear and decide
Petitioner's September 8, 1997 request that I reopen and

revise my June 13, 1996 decision in his case. Therefore,
I dismiss his request for a hearing.

/s/

Joseph K. Riotto
Administrative Law Judge
